Citation Nr: 1811294	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, including as secondary to posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2013 rating decision issued by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In April 2017 the Veteran testified before the undersigned at a videoconference hearing.  At the hearing the Veteran waived initial RO consideration of any additional evidence submitted.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, it is reasonably shown by competent evidence that his obstructive sleep apnea is proximately due to his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Secondary service connection may be established for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To substantiate a secondary service connection claim, the Veteran must show: (1) a present disability (for which service connection is sought); (2) a service-connected disability; and (3) competent evidence that the service connected disability caused or aggravated the disability for which service connection is sought.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran has asserted that he has obstructive sleep apnea secondary to his PTSD.  Obstructive sleep apnea was diagnosed by polysomnogram in May 2005, and the Veteran was noted at that time to be obese.  He is service-connected for PTSD.  In a June 2015 letter a VA attending psychiatrist expresses her opinion that the Veteran's sleep apnea very likely has been aggravated by his PTSD.  The psychiatrist's rationale for the opinion is that studies have recently shown that repeated intense stress leads to chronic metabolic changes and disorders that are often found in PTSD.  She concluded that the Veteran's obesity, which has already been linked to PTSD, is a significant contributing factor to his obstructive sleep apnea.  There is also medical evidence of record against the Veteran's case.  An October 2013 VA medical opinion provides a negative nexus opinion.  The opinion provider concludes that the etiological cause for the Veteran's obstructive sleep apnea is his obesity and not PTSD.  While both medical professionals demonstrated familiarity with the Veteran's medical history, reviewed his claims file and provided rationale for their opinions, the VA psychiatrist cited to recent medical treatises in reaching her opinion.  The evidence in this case is in relative equipoise, and, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for obstructive sleep apnea (as secondary to PTSD).  This claim is thus granted in full.  38 U.S.C. § 5107(b).  


ORDER

Service connection for obstructive sleep apnea (as secondary to service-connected PTSD) is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


